Title: James Madison to Elliott Cresson, 19 June 1829
From: Madison, James
To: Cresson, Elliott


                        
                            
                                Montpellier.
                            
                            
                                
                                    
                                
                                 June 19. 1829
                            
                        
                        
                        J. M. presents his respects to his friend E. Cresson, and fulfils his promise, by inclosing an autograph of
                            General Washington & Mr. Jefferson. It would have been done sooner, but for a tedious indisposition, from which J.
                            M is now not entirely recovered.
                        
                            
                                
                            
                        
                    